Title: John Quincy Adams to Abigail Adams, 10 September 1783
From: Adams, John Quincy
To: Adams, Abigail



Honoured Mamma
Paris September 10th: 1783

As you have ordered me in a Letter which I have Lately receiv’d to give you my own Observations on the Countries thro’ which I have travelled, the following are some upon Russia; but I must previously beg you will remember, that you Say in your Letter that you expect neither the precision of a Robertson, nor the Elegance of a Voltaire, therefore you must take them as they are.
The government of Russia is entirely despotical. The Sovereign is absolute, in all the extent of the word. The persons, the Estates, the fortunes of the Nobility depend entirely upon his Caprice. And the nobility have the same power over the people, that the Sovereign has over them. The Nation is wholly composed of Nobles and Serfs, or in other words, of Masters and Slaves. The Countryman is attached to the Land in which he is born; if the Land is sold he is sold with it; and he is obliged to give to his Landlord the portion of his time, which he chuses to demand. It is commonly two days in the week, I think. Others make them pay a sort of tax, of two or three Roubles a year (N.B. that a Rouble is 4 shillings sterling or thereabouts). This makes a large Revenue for the Landlords if they have a great Number of Serfs. And there are some of the Nobles who have an amazing Quantity of them: out of each five hundred they are obliged to furnish one to the Empress every year, and this forms her Army. I have been assured from good Authority that there is one Nobleman who furnishes 1300 men a year to the Empress, according to that the number of his Slaves would be 650,000. Supposing each of these Slaves pay him a Rouble a year his revenue will be more than 100,000 £ Sterling per annum.
This form of Government is disadvantageous to the Sovereign to the Nobles and to the People; for first, it Exposes the Sovereign every Moment to Revolutions of which there have been already four in the Course of this Century vizt: when Anne, Dutchess of Courland was set upon the throne, which was the right of Elizabeth, daughter of Peter the first. This was done by some Noblemen who wanted to limit the prerogatives of the Sovereign, and be more powerful themselves. And they thought, they would find Anne more ready to agree to their Stipulations than Elizabeth because she had no right to the Crown. But she soon overturned all their Schemes; for as soon as she found herself well seated upon the throne, she rendered herself Absolute, by reinstating the Ancient form of Government; and banished all those who had made those restrictions, this was the second Revolution. The third was when Elizabeth dethroned Iwan an infant of 6 months old, and had him shut up in a Tower where he lived 20 years and was then murdered in it. And the 4th. when Peter the third was dethroned by the present Empress: this I think is sufficient proof that the Government is disadvantageous for the Sovereign. Secondly, As the Nobles all depend wholly upon the Sovereign they are always in danger, of their estates being confiscated, and themselves sent into Siberia. It is commonly the fate of the favourites. Menzicoff, the Dolgoroucki’s, Biron, Bestucheff, Osterman, L’Estocg, all these have been the sport of Fortune. For some time the favourites of the Emperors and then sent to Siberia into exile, there to live in Misery. The History of Menzicoff is the most extraordinary, and he did not deserve his fate. He was born at Moscow, he was of low extraction, and used to Carry about the Streets, while a Child, pies, and sing ballads. Peter the first, saw him several times, and asked him several Questions; his answers pleased him so much that he took him to the Palace, and by degrees he became the favourite of the Emperor, who gave him the title of Prince and made him general of his Army &ca. At the battle of Pultowa, he saved the Empire, because by a manoeuvre of his he was the means of the battle’s being decided in favour of the Emperor. During the whole Reign of Peter the 1st. and that of Catharine he was high in favour, but under that of Peter the 2d. he was stripped of all his dignities, his fortune which was immense, was confiscated, and himself sent in exile, where he died in misery. This is very nearly the history of all the others. An author who has written upon Russia (Manstein’s Memoirs of Russia) says he has seen Lands change masters three or four times in the Course of a year. This is certainly not advantageous for the Nobility. And Thirdly, as to the People, No body I believe will assert that a People can be happy who are subjected to personal Slavery. Some of these Serfs are immensely rich: but they are not free and therefore they are despised, besides they depend still upon the Nobles, who make them contribute the more for their riches. A Nobleman wants money, if he has any rich Serfs, he sends and lets one of them know that he must have at such a time a thousand Roubles (more or less according to Circumstances). This the Serf has a right to refuse: but in that Case his Landlord orders him to go and work upon such a piece of Ground: so he is obliged either to give the money or to go and work. The richer they are the more the nobles prize them: thus a Common man costs but 80 or 100 Roubles at most: but I have seen a Man who gave to his Landlord for his Liberty and that of his descendents 450,000 Roubles. This proves the esteem they have for Liberty: even where one would think they should not know that such a thing exists.

As I am a little pressed for time, and as my Letter has already run to a considerable Length, I must for the present subscribe myself your most dutiful Son
J Q Adams

